DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with John Pokotylo at (732) 796-8430 on 03/30/2021.
The application has been amended as follows: 
Claim 5 is cancel.
Claim 1 (Currently Amended): A mobile image pickup system in which a mobile image pickup instruction apparatus and a mobile image pickup apparatus acquire an image of an image pickup target in cooperation, wherein
the mobile image pickup instruction apparatus comprises: a communication device; and a first processor, the first processor
1)    receiving historical information including a detected situation and a detected action for each of a plurality of previously recorded images captured responsive to manual user inputs,
2)    generating, by applying an inference process to the received historical information, at least one information pickup acquisition condition reflecting a tendency of a user manually photographing a predetermined image pickup target and


the mobile image pickup apparatus comprises: a mobile body;
an image pickup unit provided on the mobile body; and a second processor, the second processor controlling the mobile body and the image pickup unit to pick up an image of the predetermined image pickup target based on the generated at least one information pickup acquisition condition;
wherein the first processor acquires an inference model by the inference process based on the tendency of a user manually photographing a predetermined image pickup target, and obtains the target object identification information with a current photographing time situation or a future photographing time situation as an input, using the inference model.


Claim 8 (Currently Amended): A mobile image pickup apparatus comprising:
an image pickup unit provided on a mobile body; a communication device configured to perform communication with an external mobile image pickup instruction apparatus; and a processor, wherein
the processor (1) provides to the external mobile image pickup instruction apparatus via the communication device, historical information including a detected situation and a detected action for each a plurality of previously recorded images captured by the image pickup unit responsive to manual user inputs, (2) receives 

wherein the tendency of a user manually photographing a predetermined image pickup target shows a tendency of photographing of the predetermined image pickup target and is obtained by judgment of an image pickup result and an image pickup condition;
wherein the first processor acquires an inference model by the inference process based on the tendency of a user manually photographing a predetermined image pickup target, and obtains the target object identification information with a current photographing time situation or a future photographing time situation as an input, using the inference model.




a)    receiving historical information including a detected situation and a detected action for each of a plurality of previously recorded images captured responsive to manual user inputs;
b)    generating, by applying an inference process to the received historical information, at least one information pickup acquisition condition reflecting a tendency of photographing a predetermined image pickup target;
c)    transmitting the generated at least one information pickup acquisition condition to a mobile image pickup apparatus, the mobile image pickup apparatus having (1) a mobile body, and (2) an image pickup unit; and
d) controlling the mobile body and the image pickup unit to pick up an image of the predetermined image pickup target based on the generated at least one information pickup acquisition condition;
wherein the first processor acquires an inference model by the inference process based on the tendency of a user manually photographing a predetermined image pickup target, and obtains the target object identification information with a current photographing time situation or a future photographing time situation as an input, using the inference model.



a)    receiving historical information including a detected situation and a detected action for each of a plurality of previously recorded images captured responsive to manual user inputs;
b)    generating, by applying an inference process to the received historical information, at least one information pickup acquisition condition reflecting a tendency of photographing a predetermined image pickup target;
c)    transmitting the generated at least one information pickup acquisition condition to a mobile image pickup apparatus, the mobile image pickup apparatus having (1) a mobile body, and (2) an image pickup unit; and d) controlling the mobile body and the image pickup unit to pick up an image of the predetermined image pickup target based on the generated at least one information pickup acquisition condition;
wherein the first processor acquires an inference model by the inference process based on the tendency of a user manually photographing a predetermined image pickup target, and obtains the target object identification information with a current photographing time situation or a future photographing time situation as an input, using the inference model.



REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Claims 1-4, 8-11 and 13-19 are allowance according to Applicant Remarks field on 02/03/2021 and further an examiner amendment attached hereto.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET M DOAN whose telephone number is (571)272-7863.  The examiner can normally be reached on M-F 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/KIET M DOAN/           Primary Examiner, Art Unit 2641